PER CURIAM:
In these consolidated appeals, Bobby Hazel appeals district court orders denying his motion for appointment of counsel and for DNA testing under 18 U.S.C. § 3600 (2006), and denying his motions for clarification and for reconsideration. We have reviewed the record and the district court’s orders and affirm for the reasons cited by the district court. See United States v. Hazel, Nos. l:93-cr-00062-JCC-1; 1:97-cv-00633-AVB (E.D.Va. Jan. 10, 2011; Feb. 2, 2011; Feb. 4, 2011; Feb. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.